Detailed Action

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/30/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The following claims is/are pending in this office action: 1-20
The following claim(s) is/are amended: 1, 9, and 15
The following claim(s) is/are new: None
The following claim(s) is/are cancelled: None
Claim(s) rejected: 1-20

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ou et al. (“Multi-class pattern classification using neural networks”; hereafter “Ou”) in view of Tafazoli et al. (CA2972183A1; hereinafter “Tafazoli”) further in view of Pogorelov et al. (“Efficient disease detection in gastrointestinal videos”; hereinafter “Pogorelov”).

Regarding claim 1, Ou teaches a neural network training component that trains a neural network based on a data set to form a first neural network of a binary neural network architecture (Section 3.3.1 para 1: “For a K-class pattern classification problem, one-against higher-order (OAHO) modeling approach trains a system of (K−1) binary neural networks by using the following algorithm. Let K classes be in a list class_list = {                        
                            
                                
                                    C
                                
                                
                                    1
                                
                            
                        
                    ,                         
                            
                                
                                    C
                                
                                
                                    2
                                
                            
                        
                    ,…,                        
                             
                            
                                
                                    C
                                
                                
                                    k
                                
                            
                        
                    }. The first neural network NN1(                        
                            
                                
                                    C
                                
                                
                                    1
                                
                            
                        
                    ,                         
                            
                                
                                    C
                                
                                
                                    2
                                
                            
                        
                    +) is trained with examples of class                         
                            
                                
                                    C
                                
                                
                                    1
                                
                            
                        
                     marked as class “1” and all other classes as class “0”.” First NN is trained (which is a binary network) using the dataset which contains multiple classes.)
and determine whether a first class exists (Page 9 Section 3.3.1 para 1: “The first neural network NN1(                        
                            
                                
                                    C
                                
                                
                                    1
                                
                            
                        
                    ,                         
                            
                                
                                    C
                                
                                
                                    2
                                
                            
                        
                    +) is trained with examples of class                         
                            
                                
                                    C
                                
                                
                                    1
                                
                            
                        
                     marked as class “1” and all other classes as class “0”.” First neural network is dedicated to identify first class (class                         
                            
                                
                                    C
                                
                                
                                    1
                                
                            
                        
                    ).)
(Fig. 4: Figure shows second neural network uses similar architecture and uses the same input as first neural network  (in other words copy of first neural network). Section 3.3.1 para 1: “For a K-class pattern classification problem, one-against higher-order (OAHO) modeling approach trains a system of (K−1) binary neural networks by using the following algorithm…the second neural network NN2(                        
                            
                                
                                    C
                                
                                
                                    2
                                
                            
                        
                    ,                        
                             
                            
                                
                                    C
                                
                                
                                    3
                                
                            
                        
                    +) is trained with examples of class                         
                            
                                
                                    C
                                
                                
                                    2
                                
                            
                        
                     marked as class “1”, and examples of the classes in the higher orders,                         
                            
                                
                                    C
                                
                                
                                    3
                                
                            
                        
                    ,                        
                             
                            
                                
                                    C
                                
                                
                                    4
                                
                            
                        
                    , . . . ,                         
                            
                                
                                    C
                                
                                
                                    K
                                
                            
                        
                    , are marked as class “0”… A test data ¯x is first sent to the feature extraction functions associated with the individual neural networks to be transformed into the respective feature vectors ¯                        
                            
                                
                                    x
                                
                                
                                    1
                                
                            
                        
                    , ¯                        
                            
                                
                                    x
                                
                                
                                    2
                                
                            
                        
                    , . . . , ¯                        
                            
                                
                                    x
                                
                                
                                    K
                                    -
                                    1
                                
                            
                        
                    .” Second neural network (which is a binary network) is trained using the dataset which contains multiple classes.)
and determine whether a second class exists (Section 3.3.1 Para 1: “…The second neural network NN2(                        
                            
                                
                                    C
                                
                                
                                    2
                                
                            
                        
                    ,                        
                             
                            
                                
                                    C
                                
                                
                                    3
                                
                            
                        
                    +) is trained with examples of class                         
                            
                                
                                    C
                                
                                
                                    2
                                
                            
                        
                     marked as class “1”, and examples of the classes in the higher orders,                         
                            
                                
                                    C
                                
                                
                                    3
                                
                            
                        
                    ,                        
                             
                            
                                
                                    C
                                
                                
                                    4
                                
                            
                        
                    , . . . ,                         
                            
                                
                                    C
                                
                                
                                    K
                                
                            
                        
                    , are marked as class “0”.” Second neural network is dedicated to identify second class (class                         
                            
                                
                                    C
                                
                                
                                    2
                                
                            
                        
                    ).)
wherein the neural network duplication component trains a copy of the second neural network based on the data set to form an                         
                            
                                
                                    M
                                
                                
                                    t
                                    h
                                
                            
                        
                     neural network of the binary neural network architecture (Fig 4. Figure shows                         
                            
                                
                                    M
                                
                                
                                    t
                                    h
                                
                            
                        
                     neural network uses similar architecture and uses the same input as                         
                            
                                
                                    M
                                    -
                                    1
                                
                                
                                    t
                                    h
                                
                            
                        
                     neural network (in other words copy of                         
                            
                                
                                    M
                                    -
                                    1
                                
                                
                                    t
                                    h
                                
                            
                        
                     NN). Section 3.3.1 para 1: “…For a K-class pattern classification problem, one-against higher-order (OAHO) modeling approach trains a system of (K−1) binary neural networks by using the following algorithm… and in general, neural network                         
                            
                                
                                    N
                                    N
                                
                                
                                    i
                                
                            
                        
                    (                        
                            
                                
                                    C
                                
                                
                                    i
                                
                            
                        
                    ,                        
                             
                            
                                
                                    C
                                
                                
                                    i
                                
                            
                        
                    +) is trained using the examples from class                         
                            
                                
                                    C
                                
                                
                                    i
                                
                            
                        
                     as class “1” and examples from higher order classes,                         
                            
                                
                                    C
                                
                                
                                    i
                                    +
                                    1
                                
                            
                        
                    , . . . ,                         
                            
                                
                                    C
                                
                                
                                    K
                                
                            
                        
                    , as class “0”.”                         
                            
                                
                                    M
                                
                                
                                    t
                                    h
                                
                            
                        
                     (or 3rd ) NN is trained (which is a binary network) using the dataset which contains multiple classes.)
and determine whether an                         
                            
                                
                                    M
                                
                                
                                    t
                                    h
                                
                            
                        
                     class exists…(Section 3.3.1 para 1: “…and in general, neural network                         
                            
                                
                                    N
                                    N
                                
                                
                                    i
                                
                            
                        
                    (                        
                            
                                
                                    C
                                
                                
                                    i
                                
                            
                        
                    ,                        
                             
                            
                                
                                    C
                                
                                
                                    i
                                
                            
                        
                    +) is trained using the examples from class                         
                            
                                
                                    C
                                
                                
                                    i
                                
                            
                        
                     as class “1” and examples from higher order classes,                         
                            
                                
                                    C
                                
                                
                                    i
                                    +
                                    1
                                
                            
                        
                    , . . . ,                         
                            
                                
                                    C
                                
                                
                                    K
                                
                            
                        
                    , as class “0”.” Third neural network is dedicated to identify third class (class                         
                            
                                
                                    C
                                
                                
                                    3
                                
                            
                        
                    ).)
Ou does not explicitly teach a deep neural network system, comprising: a memory that stores computer executable components; a processor that executes computer executable components stored in the memory, wherein the computer executable components comprise
Tafazoli teaches a deep neural network system (Page 1 lines 22-23: “The method also involves processing the pixel data using a convolutional neural network.”)
comprising: a memory that stores computer executable components; a processor that executes computer executable components stored in the memory, wherein the computer executable components comprise (Page 8 lines 9-21: “…a processor circuit for processing the pixel data… Program codes for directing the microprocessor 202 to carry out various functions are stored in the program memory 204, which may be implemented as a random access memory {RAM), flash memory, and/or a hard disk drive {HDD), or a combination thereof.”).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the binary network architecture of Ou with the computer system of Tafazoli to classify multi-class pattern to help in object recognition (Ou, Abstract).

Pogorelov, however, teaches wherein the neural network duplication component generates probability data by aggregating at least two inference models, the probability data representing a probability of [[one]]two or more diseases being located in medical imaging data (Page 22511 Para 1: “However, our system is faster and can detect colonoscopic findings in real-time, and furthermore, it is not designed and restricted to detect only polyps, it can detect multiple classes of diseases, and EIR can further be expanded to any additional diseases if we have the correct training data.” Page 22509: Table 2 shows identification of multiple diseases with accuracy. Page 22494 Para 1: “The system combines deep learning neural networks, information retrieval, and analysis of global and local image features in order to implement multi-class classification, detection and localization.” Page 22502 Para 1: “After the model has been retrained, we use it for a multi-class classifier that provides the top five classes based on probability for each class.” Page 22503 Para 1: “A decision tree can be seen as a classifier, which basically performs decision-based classification on the given data. To get the final class, the classifier combines decision trees into a final decision implementing a late fusion for the multi-class classification.” Neural networks (or classifiers) can be combined to provide probability of multiple diseases by classifying output into different classes.)
a visualization component to generate a multi-dimensional visualization based on a classification or a localization of the one or more diseases in an anatomical region represented in the medical imaging data (Section 4.2 Para 1: “The localization subsystem is intended for finding the exact positioning of a lesion, which is used to show markers on the frame containing the disease. This information is then used by the visualization subsystem. All images that we process during the localization step come from the positive frames list generated by the detection subsystem.” Section 4 Para 1: “Therefore, EIR consists of three parts: the annotation subsystem [2], the detection and automatic analysis subsystem and the visualization and computer-aided diagnosis subsystem.”)
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the binary network architecture of Ou as modified by Tafazoli with the multiple diseases identification method of Pogorelov for computer-aided diagnosis with high classification performance (Pogorelov, Section 4 Para 1).

Regarding claim 2, Ou, Tafazoli, and Pogorelov teach the method of claim 1.
Ou also teaches wherein the first neural network generates mutually exclusive outputs (Section 3.3.1 para 1: “…The first neural network NN1(                        
                            
                                
                                    C
                                
                                
                                    1
                                
                            
                        
                    ,                        
                             
                            
                                
                                    C
                                
                                
                                    2
                                
                            
                        
                    +) is trained with examples of class                         
                            
                                
                                    C
                                
                                
                                    1
                                
                            
                        
                     marked as class “1” and all other classes as class “0”.” Fig 4. It shows first neural network generates mutually exclusive output (either class                         
                            
                                
                                    C
                                
                                
                                    1
                                
                            
                        
                     exist or don’t exist, both cannot happen at the same time).).

Regarding claim 3, Ou, Tafazoli, and Pogorelov teach the method of claim 1. 
Ou also teaches wherein the second neural network generates mutually exclusive outputs (Section 3.3.1 para 1: “…The second neural network NN2(                        
                            
                                
                                    C
                                
                                
                                    2
                                
                            
                        
                    ,                        
                             
                            
                                
                                    C
                                
                                
                                    3
                                
                            
                        
                    +) is trained with examples of class C2 marked as class “1”, and examples of the classes in the higher orders,                         
                            
                                
                                    C
                                
                                
                                    3
                                
                            
                        
                    ,                        
                             
                            
                                
                                    C
                                
                                
                                    4
                                
                            
                        
                    , . . . ,                         
                            
                                
                                    C
                                
                                
                                    K
                                
                            
                        
                    , are marked as class “0”.” Fig 4. Shows second neural network generates mutually exclusive output (either class                         
                            
                                
                                    C
                                
                                
                                    2
                                
                            
                        
                     exist or doesn’t exist, both cannot happen at the same time).).

Regarding claim 4, Ou, Tafazoli, and Pogorelov teach the method of claim 1.
Ou also teaches wherein the Mth neural network generates mutually exclusive outputs (Section 3.3.1 para 1: Fig 4. Figure shows third neural network generates mutually exclusive output (either class                         
                            
                                
                                    C
                                
                                
                                    3
                                
                            
                        
                     exist or doesn’t exist, both cannot happen at the same time.).

Regarding claim 5, Ou, Tafazoli, and Pogorelov teach the method of claim 1.
Ou also teaches wherein training of the neural network with respect to the first class and training of the copy of the neural network with respect to the second class are performed in a concatenating manner (Fig 4. Figure shows the neural networks are setup in sequential or concatenating order. First, training data goes to first NN and it classifies into class                         
                            
                                
                                    C
                                
                                
                                    1
                                
                            
                        
                     and “Not                         
                            
                                
                                    C
                                
                                
                                    1
                                
                            
                        
                    ”. “Not                         
                            
                                
                                    C
                                
                                
                                    1
                                
                            
                        
                    ” data goes to and trains second NN where it classifies into                         
                            
                                
                                    C
                                
                                
                                    2
                                
                            
                        
                     and “Not                         
                            
                                
                                    C
                                
                                
                                    2
                                
                            
                            "
                        
                    ).

Regarding claim 6, Ou, Tafazoli, and Pogorelov teach the method of claim 1.
Ou also teaches wherein training of the copy of the first neural network with respect to the second class and training of the copy of the second neural network with respect to the                         
                            
                                
                                    M
                                
                                
                                    t
                                    h
                                
                            
                        
                     class are performed in a concatenating manner (Fig 4. Figure shows the neural networks are setup in sequential or concatenating order. First, training data goes to first NN and it classifies into                         
                            
                                
                                    C
                                
                                
                                    1
                                
                            
                        
                     and “Not                         
                            
                                
                                    C
                                
                                
                                    1
                                
                            
                        
                    ”. “Not                         
                            
                                
                                    C
                                
                                
                                    1
                                
                            
                        
                    ” goes to and trains second NN where it classifies into                         
                            
                                
                                    C
                                
                                
                                    2
                                
                            
                        
                     and “Not                         
                            
                                
                                    C
                                
                                
                                    2
                                
                            
                        
                    ”. And the process continues for                         
                            
                                
                                    M
                                
                                
                                    t
                                    h
                                
                            
                        
                     NN for                         
                            
                                
                                    M
                                
                                
                                    t
                                    h
                                
                            
                        
                     class.).

Regarding claim 7, Ou, Tafazoli, and Pogorelov teach the method of claim 1.
Tafazoli also teaches where the first neural network performs a plurality of sequential and / or parallel downsampling and upsampling of the data set associated with convolutional layers of the first neural network (Page 19 lines 26-29: “Referring to Figure 12, a cascaded convolutional neural network embodiment implemented on the processor circuit 200 of Figure 2 is shown generally at 1200. The cascaded network 1200 includes a first convolutional neural network 1204 and a second convolutional neural network 1206.” Page 3 lines 28-29: “The convolutional neural network may include at least one up-sampling layer following the pooling layer, the up-sampling layer being operable to replicate outputs to produce an up-sampled pixel classification.” “For example, the convolutional neural network may include a convolution layer convolves each input pixel data with a filter or kernel… A pooling layer may also be included to process the convolution layer output to reduce sensitivity of the output to small changes in input by condensing the amount of information in the convolution layer output.” Cascaded neural networks include first and second neural network. A convolutional network may include upsampling layer followed by pooling layer. Pooling layer does the downsamling on the convolution layer output.).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the binary network architecture of Ou as modified by Tafazoli and Pogorelov with further modified by Tafazoli with the computer system and convolutional neural network including up sampling and down sampling of Tafazoli to manage the dimensionality of the data (Tafazoli, Page 3 lines 25-26).

Regarding claim 8, Ou, Tafazoli, and Pogorelov teach the method of claim 1.
Tafazoli also teaches where the second neural network performs a plurality of sequential and / or parallel downsampling and upsampling of the data set associated with convolutional layers of the second neural network (Page 19 lines 26-29: “Referring to Figure 12, a cascaded convolutional neural network embodiment implemented on the processor circuit 200 of Figure 2 is shown generally at 1200. The cascaded network 1200 includes a first convolutional neural network 1204 and a second convolutional neural network 1206.” Page 3 lines 28-29: “The convolutional neural network may include at least one up-sampling layer following the pooling layer, the up-sampling layer being operable to replicate outputs to produce an up-sampled pixel classification.” “For example, the convolutional neural network may include a convolution layer convolves each input pixel data with a filter or kernel… A pooling layer may also be included to process the convolution layer output to reduce sensitivity of the output to small changes in input by condensing the amount of information in the convolution layer output.” Cascaded neural networks include first and second neural network. A convolutional network may include upsampling layer followed by pooling layer. Pooling layer does the downsampling on the convolution layer output.).
Same motivation to combine the teachings of Ou, Tafazoli, and Pogorelov as claim 7.

Regarding claim 9, Ou teaches a method, training a neural network based on an image data set to generate a first neural network of a binary neural network architecture and determine whether a first class exists (Section 5.3.1 para 1: “All these neural networks use the same feature vectors of 49 dimensions calculated from 7×7 grids superimposed on each image.” Section 3.3.1 para 1: “For a K-class pattern classification problem, one-against higher-order (OAHO) modeling approach trains a system of (K−1) binary neural networks by using the following algorithm. Let K classes be in a list class list={C1,C2, . . . , CK}. The first neural network NN1(C1,C2+) is trained with examples of class C1 marked as class “1” and all other classes as class “0”.” First neural network is trained (which is a binary network) using the image dataset which contains multiple classes.)
and determine whether a first class exists (Page 9 Section 3.3.1 para 1: “The first neural network NN1(                        
                            
                                
                                    C
                                
                                
                                    1
                                
                            
                        
                    ,                         
                            
                                
                                    C
                                
                                
                                    2
                                
                            
                        
                    +) is trained with examples of class                         
                            
                                
                                    C
                                
                                
                                    1
                                
                            
                        
                     marked as class “1” and all other classes as class “0”.” First neural network is dedicated to identify first class (class                         
                            
                                
                                    C
                                
                                
                                    1
                                
                            
                        
                    ).)
training a copy of the first neural network based on the image data set to generate a second neural network of the binary neural network architecture (Fig. 4: Figure shows second neural network uses similar architecture and uses the same input as first NN  (in other words copy of first NN). Section 3.3.1 para 1: “For a K-class pattern classification problem, one-against higher-order (OAHO) modeling approach trains a system of (K−1) binary neural networks by using the following algorithm…the second neural network NN2(                        
                            
                                
                                    C
                                
                                
                                    2
                                
                            
                        
                    ,                        
                             
                            
                                
                                    C
                                
                                
                                    3
                                
                            
                        
                    +) is trained with examples of class                         
                            
                                
                                    C
                                
                                
                                    2
                                
                            
                        
                     marked as class “1”, and examples of the classes in the higher orders,                         
                            
                                
                                    C
                                
                                
                                    3
                                
                            
                        
                    ,                        
                             
                            
                                
                                    C
                                
                                
                                    4
                                
                            
                        
                    , . . . ,                         
                            
                                
                                    C
                                
                                
                                    K
                                
                            
                        
                    , are marked as class “0”… A test data ¯x is first sent to the feature extraction functions associated with the individual neural networks to be transformed into the respective feature vectors ¯                        
                            
                                
                                    x
                                
                                
                                    1
                                
                            
                        
                    , ¯                        
                            
                                
                                    x
                                
                                
                                    2
                                
                            
                        
                    , . . . , ¯                        
                            
                                
                                    x
                                
                                
                                    K
                                    -
                                    1
                                
                            
                        
                    .” Second neural network (which is a binary network) is trained using the dataset which contains multiple classes.)
and determine whether a second class exists (Section 3.3.1 Para 1: “…The second neural network NN2(                        
                            
                                
                                    C
                                
                                
                                    2
                                
                            
                        
                    ,                        
                             
                            
                                
                                    C
                                
                                
                                    3
                                
                            
                        
                    +) is trained with examples of class                         
                            
                                
                                    C
                                
                                
                                    2
                                
                            
                        
                     marked as class “1”, and examples of the classes in the higher orders,                         
                            
                                
                                    C
                                
                                
                                    3
                                
                            
                        
                    ,                        
                             
                            
                                
                                    C
                                
                                
                                    4
                                
                            
                        
                    , . . . ,                         
                            
                                
                                    C
                                
                                
                                    K
                                
                            
                        
                    , are marked as class “0”.” Second neural network is dedicated to identify second class (class                         
                            
                                
                                    C
                                
                                
                                    2
                                
                            
                        
                    ).)
training a copy of the second neural network based on the image data set to form an Mth neural network of the binary neural network architecture (Fig 4. It shows                         
                            
                                
                                    M
                                
                                
                                    t
                                    h
                                
                            
                        
                     NN uses similar architecture and uses the same input as                         
                            
                                
                                    M
                                    -
                                    1
                                
                                
                                    t
                                    h
                                
                            
                        
                     NN  (in other words copy of                         
                            
                                
                                    M
                                    -
                                    1
                                
                                
                                    t
                                    h
                                
                            
                        
                     NN). Section 3.3.1 para 1: “…For a K-class pattern classification problem, one-against higher-order (OAHO) modeling approach trains a system of (K−1) binary neural networks by using the following algorithm… and in general, neural network                         
                            
                                
                                    N
                                    N
                                
                                
                                    i
                                
                            
                        
                    (                        
                            
                                
                                    C
                                
                                
                                    i
                                
                            
                        
                    ,                        
                             
                            
                                
                                    C
                                
                                
                                    i
                                
                            
                        
                    +) is trained using the examples from class                         
                            
                                
                                    C
                                
                                
                                    i
                                
                            
                        
                     as class “1” and examples from higher order classes,                         
                            
                                
                                    C
                                
                                
                                    i
                                    +
                                    1
                                
                            
                        
                    , . . . ,                         
                            
                                
                                    C
                                
                                
                                    K
                                
                            
                        
                    , as class “0”.”                         
                            
                                
                                    M
                                
                                
                                    t
                                    h
                                
                            
                        
                     (or 3rd ) NN is trained (which is a binary network) using the dataset split into multiple classes.)
and determine whether an Mth class exists, wherein M is an integer greater than or equal to three (Section 3.3.1 para 1: “…and in general, neural network                         
                            
                                
                                    N
                                    N
                                
                                
                                    i
                                
                            
                        
                    (                        
                            
                                
                                    C
                                
                                
                                    i
                                
                            
                        
                    ,                        
                             
                            
                                
                                    C
                                
                                
                                    i
                                
                            
                        
                    +) is trained using the examples from class                         
                            
                                
                                    C
                                
                                
                                    i
                                
                            
                        
                     as class “1” and examples from higher order classes,                         
                            
                                
                                    C
                                
                                
                                    i
                                    +
                                    1
                                
                            
                        
                    , . . . ,                         
                            
                                
                                    C
                                
                                
                                    K
                                
                            
                        
                    , as class “0”.” Third NN is dedicated to identify third class (class                         
                            
                                
                                    C
                                
                                
                                    3
                                
                            
                        
                    ).)
generating a neural network architecture comprising the first neural network, the second neural network and the Mth neural network… (Section 3.3.1 para 1 and Fig 4. Figure shows                         
                            
                                
                                    M
                                
                                
                                    t
                                    h
                                
                            
                        
                     neural network uses similar architecture and uses the same input as                         
                            
                                
                                    M
                                    -
                                    1
                                
                                
                                    t
                                    h
                                
                            
                        
                     neural network (in other words copy of                         
                            
                                
                                    M
                                    -
                                    1
                                
                                
                                    t
                                    h
                                
                            
                        
                     NN.).
Ou does not explicitly teach comprising using a processor operatively coupled to memory to execute computer executable components to perform the following acts.
Tafazoli, however, teaches comprising using a processor operatively coupled to memory to execute computer executable components to perform the following acts (Page 8 lines 9-21: “…a processor circuit for processing the pixel data… Program codes for directing the microprocessor 202 to carry out various functions are stored in the program memory 204, which may be implemented as a random access memory {RAM), flash memory, and/or a hard disk drive {HDD), or a combination thereof.”).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the binary network architecture of Ou with the computer system of Tafazoli to classify multi-class pattern to help in object recognition (Ou, Abstract).
Neither Ou nor Tafazoli explicitly teach wherein the neural network architecture generates probability data by aggregating at least two inference models, the probability data representing a probability of [[one]] two or more diseases being located in the image data set; and generating a multi-dimensional visualization based on a classification or a localization of the one or more diseases in an anatomical region represented in the image data set.
(Page 22511 Para 1: “However, our system is faster and can detect colonoscopic findings in real-time, and furthermore, it is not designed and restricted to detect only polyps, it can detect multiple classes of diseases, and EIR can further be expanded to any additional diseases if we have the correct training data.” Page 22509: Table 2 shows identification of multiple diseases with accuracy. Page 22494 Para 1: “The system combines deep learning neural networks, information retrieval, and analysis of global and local image features in order to implement multi-class classification, detection and localization.” Page 22502 Para 1: “After the model has been retrained, we use it for a multi-class classifier that provides the top five classes based on probability for each class.” Page 22503 Para 1: “A decision tree can be seen as a classifier, which basically performs decision-based classification on the given data. To get the final class, the classifier combines decision trees into a final decision implementing a late fusion for the multi-class classification.” Neural networks (or classifiers) can be combined to provide probability of multiple diseases by classifying output into different classes.)
and generating a multi-dimensional visualization based on a classification or a localization of the one or more diseases in an anatomical region represented in the image data set (Section 4.2 Para 1: “The localization subsystem is intended for finding the exact positioning of a lesion, which is used to show markers on the frame containing the disease. This information is then used by the visualization subsystem. All images that we process during the localization step come from the positive frames list generated by the detection subsystem.” Section 4 Para 1: “Therefore, EIR consists of three parts: the annotation subsystem [2], the detection and automatic analysis subsystem and the visualization and computer-aided diagnosis subsystem.”).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the binary network architecture of Ou as modified by Tafazoli with the multiple diseases identification method of Pogorelov for computer-aided diagnosis with high classification performance (Pogorelov, Section 4 Para 1).

Regarding claims 10, 11, and 12, they are substantially similar to claims 2, 3, and 4 respectively, and are rejected in the same manner, the same art and reasoning applying.

Regarding claim 13, Ou, Tafazoli, and Pogorelov teach the method of claim 9.
Ou also teaches wherein the training the copy of the first neural network comprises training the copy of the first neural network with respect to the training of the neural network in a concatenating manner (Fig 4. Figure shows the neural networks are setup in sequential or concatenating order. First, training data goes to first NN and it classifies into class                         
                            
                                
                                    C
                                
                                
                                    1
                                
                            
                        
                     and “Not                         
                            
                                
                                    C
                                
                                
                                    1
                                
                            
                        
                    ”. “Not                         
                            
                                
                                    C
                                
                                
                                    1
                                
                            
                        
                    ” data goes to and trains second NN where it classifies into                         
                            
                                
                                    C
                                
                                
                                    2
                                
                            
                        
                     and “Not                         
                            
                                
                                    C
                                
                                
                                    2
                                
                            
                            "
                            .
                        
                    ).

Regarding claim 14, Ou, Tafazoli, and Pogorelov teach the method of claim 9.
Ou also teaches wherein the training the copy of the second neural network comprises training the copy of the second neural network with respect to the training of the copy of the (Fig 4. Figure shows the neural networks are setup in sequential or concatenating order. First, training data goes to first NN and it classifies into class                         
                            
                                
                                    C
                                
                                
                                    1
                                
                            
                        
                     and “Not                         
                            
                                
                                    C
                                
                                
                                    1
                                
                            
                        
                    ”. “Not                         
                            
                                
                                    C
                                
                                
                                    1
                                
                            
                        
                    ” data goes to and trains second NN where it classifies into                         
                            
                                
                                    C
                                
                                
                                    2
                                
                            
                        
                     and “Not                         
                            
                                
                                    C
                                
                                
                                    2
                                
                            
                            "
                            .
                        
                    ).




Regarding claim 15, Ou teaches training a neural network based on an image data set to generate a first neural network of a binary neural network architecture and determine whether a first class exists (Section 5.3.1 para 1: “All these neural networks use the same feature vectors of 49 dimensions calculated from 7×7 grids superimposed on each image.” Section 3.3.1 para 1: “For a K-class pattern classification problem, one-against higher-order (OAHO) modeling approach trains a system of (K−1) binary neural networks by using the following algorithm. Let K classes be in a list class list={C1,C2, . . . , CK}. The first neural network NN1(C1,C2+) is trained with examples of class C1 marked as class “1” and all other classes as class “0”.” First neural network is trained (which is a binary network) using the image dataset which contains multiple classes.)
and determine whether a first class exists (Page 9 Section 3.3.1 para 1: “The first neural network NN1(                        
                            
                                
                                    C
                                
                                
                                    1
                                
                            
                        
                    ,                         
                            
                                
                                    C
                                
                                
                                    2
                                
                            
                        
                    +) is trained with examples of class                         
                            
                                
                                    C
                                
                                
                                    1
                                
                            
                        
                     marked as class “1” and all other classes as class “0”.” First neural network is dedicated to identify first class (class                         
                            
                                
                                    C
                                
                                
                                    1
                                
                            
                        
                    ).)
Fig. 4: Figure shows second neural network uses similar architecture and uses the same input as first NN  (in other words copy of first NN). Section 3.3.1 para 1: “For a K-class pattern classification problem, one-against higher-order (OAHO) modeling approach trains a system of (K−1) binary neural networks by using the following algorithm…the second neural network NN2(                        
                            
                                
                                    C
                                
                                
                                    2
                                
                            
                        
                    ,                        
                             
                            
                                
                                    C
                                
                                
                                    3
                                
                            
                        
                    +) is trained with examples of class                         
                            
                                
                                    C
                                
                                
                                    2
                                
                            
                        
                     marked as class “1”, and examples of the classes in the higher orders,                         
                            
                                
                                    C
                                
                                
                                    3
                                
                            
                        
                    ,                        
                             
                            
                                
                                    C
                                
                                
                                    4
                                
                            
                        
                    , . . . ,                         
                            
                                
                                    C
                                
                                
                                    K
                                
                            
                        
                    , are marked as class “0”… A test data ¯x is first sent to the feature extraction functions associated with the individual neural networks to be transformed into the respective feature vectors ¯                        
                            
                                
                                    x
                                
                                
                                    1
                                
                            
                        
                    , ¯                        
                            
                                
                                    x
                                
                                
                                    2
                                
                            
                        
                    , . . . , ¯                        
                            
                                
                                    x
                                
                                
                                    K
                                    -
                                    1
                                
                            
                        
                    .” Second neural network (which is a binary network) is trained using the dataset which contains multiple classes.)
and determine whether a second class exists (Section 3.3.1 Para 1: “…The second neural network NN2(                        
                            
                                
                                    C
                                
                                
                                    2
                                
                            
                        
                    ,                        
                             
                            
                                
                                    C
                                
                                
                                    3
                                
                            
                        
                    +) is trained with examples of class                         
                            
                                
                                    C
                                
                                
                                    2
                                
                            
                        
                     marked as class “1”, and examples of the classes in the higher orders,                         
                            
                                
                                    C
                                
                                
                                    3
                                
                            
                        
                    ,                        
                             
                            
                                
                                    C
                                
                                
                                    4
                                
                            
                        
                    , . . . ,                         
                            
                                
                                    C
                                
                                
                                    K
                                
                            
                        
                    , are marked as class “0”.” Second neural network is dedicated to identify second class (class                         
                            
                                
                                    C
                                
                                
                                    2
                                
                            
                        
                    ).)
training a copy of the second neural network based on the image data set to form an Mth neural network of the binary neural network architecture (Fig 4. It shows                         
                            
                                
                                    M
                                
                                
                                    t
                                    h
                                
                            
                        
                     NN uses similar architecture and uses the same input as                         
                            
                                
                                    M
                                    -
                                    1
                                
                                
                                    t
                                    h
                                
                            
                        
                     NN  (in other words copy of                         
                            
                                
                                    M
                                    -
                                    1
                                
                                
                                    t
                                    h
                                
                            
                        
                     NN). Section 3.3.1 para 1: “…For a K-class pattern classification problem, one-against higher-order (OAHO) modeling approach trains a system of (K−1) binary neural networks by using the following algorithm… and in general, neural network                         
                            
                                
                                    N
                                    N
                                
                                
                                    i
                                
                            
                        
                    (                        
                            
                                
                                    C
                                
                                
                                    i
                                
                            
                        
                    ,                        
                             
                            
                                
                                    C
                                
                                
                                    i
                                
                            
                        
                    +) is trained using the examples from class                         
                            
                                
                                    C
                                
                                
                                    i
                                
                            
                        
                     as class “1” and examples from higher order classes,                         
                            
                                
                                    C
                                
                                
                                    i
                                    +
                                    1
                                
                            
                        
                    , . . . ,                         
                            
                                
                                    C
                                
                                
                                    K
                                
                            
                        
                    , as class “0”.”                         
                            
                                
                                    M
                                
                                
                                    t
                                    h
                                
                            
                        
                     (or 3rd ) NN is trained (which is a binary network) using the dataset split into multiple classes.)
and determine whether an Mth class exists, wherein M is an integer greater than or equal to three (Section 3.3.1 para 1: “…and in general, neural network                         
                            
                                
                                    N
                                    N
                                
                                
                                    i
                                
                            
                        
                    (                        
                            
                                
                                    C
                                
                                
                                    i
                                
                            
                        
                    ,                        
                             
                            
                                
                                    C
                                
                                
                                    i
                                
                            
                        
                    +) is trained using the examples from class                         
                            
                                
                                    C
                                
                                
                                    i
                                
                            
                        
                     as class “1” and examples from higher order classes,                         
                            
                                
                                    C
                                
                                
                                    i
                                    +
                                    1
                                
                            
                        
                    , . . . ,                         
                            
                                
                                    C
                                
                                
                                    K
                                
                            
                        
                    , as class “0”.” Third NN is dedicated to identify third class (class                         
                            
                                
                                    C
                                
                                
                                    3
                                
                            
                        
                    ).)
generating a neural network architecture comprising the first neural network, the second neural network and the Mth neural network… (Section 3.3.1 para 1 and Fig 4. Figure shows                         
                            
                                
                                    M
                                
                                
                                    t
                                    h
                                
                            
                        
                     neural network uses similar architecture and uses the same input as                         
                            
                                
                                    M
                                    -
                                    1
                                
                                
                                    t
                                    h
                                
                            
                        
                     neural network (in other words copy of                         
                            
                                
                                    M
                                    -
                                    1
                                
                                
                                    t
                                    h
                                
                            
                        
                     NN.).
Ou does not explicitly teach a non-transitory computer readable storage device comprising instructions that, in response to execution, cause a system comprising a processor to perform operations, comprising
Tafazoli, however, teaches a non-transitory computer readable storage device comprising instructions that, in response to execution, cause a system comprising a processor to perform operations, comprising (Page 8 lines 9-21: “…a processor circuit for processing the pixel data… Program codes for directing the microprocessor 202 to carry out various functions are stored in the program memory 204, which may be implemented as a random access memory {RAM), flash memory, and/or a hard disk drive {HDD), or a combination thereof.”).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the binary network architecture of Ou with the computer system of Tafazoli to classify multi-class pattern to help in object recognition (Ou, Abstract).

Pogorelov, however, teaches wherein the neural network architecture generates probability data by aggregating at least two inference models, the probability data representing a probability of [[one]]two or more diseases being located in the image data set (Page 22511 Para 1: “However, our system is faster and can detect colonoscopic findings in real-time, and furthermore, it is not designed and restricted to detect only polyps, it can detect multiple classes of diseases, and EIR can further be expanded to any additional diseases if we have the correct training data.” Page 22509: Table 2 shows identification of multiple diseases with accuracy. Page 22494 Para 1: “The system combines deep learning neural networks, information retrieval, and analysis of global and local image features in order to implement multi-class classification, detection and localization.” Page 22502 Para 1: “After the model has been retrained, we use it for a multi-class classifier that provides the top five classes based on probability for each class.” Page 22503 Para 1: “A decision tree can be seen as a classifier, which basically performs decision-based classification on the given data. To get the final class, the classifier combines decision trees into a final decision implementing a late fusion for the multi-class classification.” Neural networks (or classifiers) can be combined to provide probability of multiple diseases by classifying output into different classes.).

Regarding claim 16, 17, and 18, they are substantially similar to claims 10, 11, and 12 respectively and are rejected in the same manner, the same art and reasoning applying.

Regarding claim 19, Ou, Tafazoli, and Pogorelov teach the method of claim 15.
Pogorelov also teaches wherein the probability data comprises a first probability indicating a likelihood of a negative prognosis for the one or more diseases and a second probability indicating a likelihood of a positive prognosis for the one or more diseases (Table 2 and Table 4 shows true positive and negative of having or not having a diseases. Also shows classification accuracy).
Same motivation to combine the teachings of Ou, Tafazoli, and Pogorelov as claim 15.

Regarding claim 20, Ou, Tafazoli, and Pogorelov teach the method of claim 15.
Pogorelov also teaches wherein the operations further comprise generating a multi-dimensional visualization based on a classification or a localization of the one or more diseases in an anatomical region represented in the image data set (Section 4.2 Para 1: “The localization subsystem is intended for finding the exact positioning of a lesion, which is used to show markers on the frame containing the disease. This information is then used by the visualization subsystem. All images that we process during the localization step come from the positive frames list generated by the detection subsystem.” Section 4 Para 1: “Therefore, EIR consists of three parts: the annotation subsystem [2], the detection and automatic analysis subsystem and the visualization and computer-aided diagnosis subsystem.”).
wherein the multi-dimensional visualization comprises one or more visual characteristics comprising a color, a size, a hue, a shading, or a combination thereof (Section 4.2.2 Para 1: “The existing localization scheme can be extended to support different diseases by implementation of lesion-specific shape, color and texture detection…” Section 4.3 Para 2: “In our approach, we use global features describing the image in terms of different visual attributes, such as sharpness, color distribution and histogram of brightness.”).
Same motivation to combine the teachings of Ou, Tafazoli, and Pogorelov as claim 1.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure – Lipton et al. (“Learning to diagnose with LSTM recurrent neural networks.”). Lipton teaches multilabel classification of diagnoses using neural network models. Results are compared with other LSTM models).
An inquiry concerning this communication or earlier communication from the examiner should be directed QAMAR IQBAL whose telephone number is 571-272-2563. The examiner can normally be reached on M-F 10-6pm (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 


/Q.I/ 
Examiner 
Art unit 2123
05/11/2021

/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123